Citation Nr: 9905953	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
sacroiliac injury and weakness (chronic lumbosacral strain), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel








INTRODUCTION

The veteran had active service from February 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
residuals of a sacroiliac injury and weakness (chronic 
lumbosacral strain). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  Current manifestations of the veteran's service-connected 
back disorder include complaints of pain, and objective 
findings indicating limitation of motion (flexion to 50 
degrees, extension to 20 degrees, lateral flexion to 50 
degrees, and rotation to 25 degrees).  He had the most pain 
on flexion but also had pain at the maximum ranges noted; 
there was X-ray evidence of degenerative joint disease.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
sacroiliac injury and weakness (chronic lumbosacral strain) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5294 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An RO rating decision in July 1946 granted service connection 
for sacroiliac injury and weakness, based upon a finding that 
the disorder was aggravated by service.  A 10 percent rating 
was assigned.  The rating was confirmed by rating decisions 
over the years.  Rating decision in November 1973 granted an 
increased rating, to 20 percent, for residuals of a 
sacroiliac injury and weakness (chronic lumbosacral strain).  
That rating was confirmed in 1974 and 1987.

By rating action in September 1987, the veteran was assigned 
a permanent and total disability rating for purposes of non-
service-connected pension, effective in July of that year.  
That rating decision listed non-service-connected 
disabilities as follows: a heart disorder (stable angina) 
considered 30 percent disabling; degenerative arthritis of 
the spine, considered 10 percent disabling; and pes planus, 
considered 0 percent disabling.

The current claim for an increased rating was commenced in 
August 1997.  In an August 1997 statement, the veteran stated 
that his back disability had been giving him a lot of 
trouble.

VA outpatient treatment records, dated from May 1997 to 
October 1997, were received.  A June 1997 record of 
Rehabilitative Medicine Service indicates the veteran 
complained of back pain.  X-rays of the lumbosacral spine 
showed narrowing of L5-S1 and posterior spurring of the 
vertebral body of L4.  On examination, there was no swelling 
or redness of the back or extremities.  Heel and toe walking 
was intact.  Deep tendon reflexes were symmetrical.  Sensory 
with pinprick and vibration was intact.  Assessment was 
exacerbation of degenerative joint disease of the lumbosacral 
spine.  

A record of kinesiotherapy (KT), dated July 11, 1997, 
indicates the veteran complained of frequent low back pain 
for the past 60 years, eight out of ten on the pain scale, 
and relieved by sitting.  He ambulated independently.  Gait 
was steady but guarded.  Active range of motion of both upper 
and lower extremities was within normal limits with good 
strength overall.  Low back assessment produced negative 
results except for the flip test which was positive on the 
right and left.  Balance appeared normal.  It was noted that 
the veteran was familiar with low back pain exercises from 
past treatment sessions in KT.  A record of KT, dated July 
25, 1997, indicates the veteran reported pain of four to five 
out of ten on the pain scale.  It was noted that he was able 
to complete all exercises without distress and that goals 
were fully met.  

A record of physical therapy, dated August 25, 1997, 
indicates the veteran had completed three sessions of moist 
heat, electrical stimulation, ultrasound, and massage to the 
low back.  He reported moderate reduction of painful symptoms 
and pain was four out of ten.  A record dated in October 1997 
indicates the veteran reported he still had pain in his back 
and it was eight out of ten.  He said the pain comes and 
goes.  

A VA examination was conducted in October 1997.  The veteran 
reported constant pain, precipitated by sitting erect and 
sitting for a long period.  He did not use an assistive 
device.  With respect to the effect on his daily activities, 
it was noted that he was retired, had no athletic hobbies, 
and went about his usual daily routine but with low back 
pain.  A recent X-ray examination showing degenerative joint 
disease was noted.  He had pain on motion.  He had flexion to 
50 degrees, extension to 20 degrees, lateral flexion to 50 
degrees, and rotation to 25 degrees.  He had the most pain on 
flexion but also had pain at the maximum ranges noted.  There 
was objective evidence of painful motion and tenderness to 
palpation of the lumbosacral spine and bilateral lower 
spinous muscles.  There was no spasm.  He had no postural 
abnormalities or fixed deformity.  As for neurological 
abnormalities, it was noted that none was documented except 
depressed lower extremity deep tendon reflexes bilaterally; 
it was noted that this was not considered a diagnostic 
finding.  The diagnosis was lower lumbar spine degenerative 
joint disease.

In his notice of disagreement in November 1997, the veteran 
stated that his back pained him all the time, that he had 
trouble bending over to pick something up, and that he had to 
adjust his position while sitting and lying down.  He said it 
was not the same all the time and he had to move around to 
where it did not hurt so badly.  

II.  Analysis

The veteran, with the support of his representative, has 
claimed that his service-connected residuals of a sacroiliac 
injury and weakness (chronic lumbosacral strain) is more 
severe than indicated by the evaluation assigned.  Such a 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Furthermore, after reviewing the record, we are satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A.§ 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  Although regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.1, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected disability, residuals of a 
sacroiliac injury and weakness (chronic lumbosacral strain), 
has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5294, which provides that sacroiliac injury and weakness 
(and lumbosacral strain), with slight subjective symptoms 
only, warrants a zero percent rating.  With characteristic 
pain on motion, the disability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation is 
warranted where there is severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The veteran is currently assigned a 20 percent disability 
rating for his residuals of a sacroiliac injury and weakness 
(chronic lumbosacral strain) under DC 5294.  The current 
rating, as noted above, contemplates muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in standing position.  We find that the evidence 
of record does not show the veteran was found with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, to warrant a 
higher evaluation.  

We have considered the entire record and taken note of the 
veteran's complaints of back pain and the effects on his 
daily activities.  The veteran's contention that he is 
entitled to a higher rating is simply unsupported by the 
medical evidence of record.  The medical evidence of record 
indicates that, upon VA examination in October 1997, the 
veteran had no postural abnormalities or fixed deformity.  
There was no finding of positive Goldthwaite's sign.  While 
forward flexion was limited to 50 degrees, it was not 
markedly limited, and there was no loss of lateral flexion.  
We note that X-rays in June 1997 showed narrowing of the L5-
S1 joint space.  However, overall, the criteria for an 
increased rating have not been met.

The veteran's lumbosacral strain could also be rated on the 
basis of limitation of motion.  Limitation, where severe, is 
rated 40 at percent.  38 C.F.R. § 4.71a, DC 5292 (1998).  As 
the veteran has not been objectively shown to have severe 
limitation of motion due to his residuals of a sacroiliac 
injury and weakness (chronic lumbosacral strain), an 
increased rating under those criteria is not for application.  
In October 1997, he had flexion to 50 degrees, extension to 
20 degrees, lateral flexion to 50 degrees and rotation to 25 
degrees.  These range measurements do not reflect severe 
limitation of motion.

Thus, while we appreciate the veteran's sincere belief in the 
merits of his claim for an increased rating for residuals of 
a sacroiliac injury and weakness (chronic lumbosacral 
strain), the actual objective findings do not support a 
finding that the assignment of an increased evaluation is 
warranted under DC 5294.  Moreover, ankylosis is not shown, 
so a higher rating is not warranted under DC 5289. 

The Board has considered the applicability to this case of 
the precedential judicial decision in DeLuca v. Brown, 
8 Vet.App. 202 (1995), wherein the United States Court of 
Veterans Appeals held that a particular DC which rates on the 
basis of range of motion must be applied in conjunction with 
38 C.F.R. §§ 4.40, 4.45, as to additional factors affecting 
limitation of motion.  It could be argued that DC 5294, which 
governs here, does not rate merely on range of motion, but on 
overall disability caused by sacroiliac injury and weakness, 
and that, consistent with the Court's later decision in 
Johnson v. Brown, 9 Vet.App. 7, 10-11 (1996), sections 4.40 
and 4.45 and DeLuca do not apply in the present case (Cf. 
VAOPGCPREC 36-97).  However, the Board finds, regardless of 
the validity of that argument, that the Court's holding in 
DeLuca was followed in this case, and that proper evaluation 
was made of the veteran's functional loss due to his service-
connected disability.

The RO, in its Statement of the Case issued in December 1997, 
addressed various provisions in part 4 of title 38, Code of 
Federal Regulations, which augment the specific diagnostic 
codes pertaining to functional impairment and loss due to 
joint pain associated with musculoskeletal disability, e.g., 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The Board has 
considered those provisions, as well, and notes that the VA 
examiner in October 1997, when asked to report any additional 
limitation of spinal function which might be caused by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups, noted no such additional disability.  
Nor did the veteran's complaints and history at the 
examination indicate any extent of disability beyond that 
noted on clinical evaluation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim and, therefore, an increased 
rating for the veteran's residuals of a sacroiliac injury and 
weakness (chronic lumbosacral strain) is not warranted at 
this time.


ORDER

The claim of entitlement to an increased rating for residuals 
of a sacroiliac injury and weakness (chronic lumbosacral 
strain) is denied.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

